IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE


   ELISE RENEE BRASWELL v. RANDY BERNARD BRASWELL, SR.

                          Circuit Court for Hamilton County
                                     No. 10D1652


                No. E2012-01382-COA-R3-CV - Filed August 1, 2012




The order from which the appellant, Randy Bernard Braswell, Sr., seeks to appeal was
entered on Wednesday, April 18, 2012. A notice of appeal was filed by the appellant on
Friday, June 29, 2012, the 72nd day following the entry of the trial court’s order. Because
the notice of appeal was not filed timely, we have no jurisdiction to consider this appeal.
Accordingly, this appeal is dismissed.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


D. M ICHAEL S WINEY, J., H ERSCHEL P. F RANKS, P.J., and JOHN W. M CC LARTY, J.


Randy Bernard Braswell, Sr., Chattanooga, Tennessee, Pro Se Appellant.


Elise Renee Braswell, Chattanooga, Tennessee, Pro Se Appellee.
                                     MEMORANDUM OPINION 1




                Our jurisdiction of a Tenn. R. App. P. 3 appeal as of right is dependent upon
the timely filing of a notice of appeal. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004).
In the instant case, the day the relevant order was entered, i.e., April 18, 2012, is not counted
in determining the last day of the 30-day period of time for filing of a notice of appeal. See
Tenn. R. App. P. 21(a). Therefore, there were 12 days left in April and 18 days in May
within which the Appellant could file his notice. Hence, the last day the notice could be
timely filed was Friday, May 18, 2012. It follows that the notice of appeal filed June 29,
2012, was not timely filed. We have no jurisdiction to hear the appellant’s appeal.

                  The appeal of Randy Bernard Braswell, Sr. is dismissed with costs on appeal
taxed to him.




                                                               PER CURIAM




        1
            Rule 10 of the Rules of the Court of Appeals provides: “This Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum opinion when a
formal opinion would have no precedential value. W hen a case is decided by memorandum opinion it shall be designated
‘MEMORANDUM OPINION,’ shall not be published, and shall not be cited or relied on for any reason in any unrelated
case.”

                                                        -2-